Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 09/27/2019 in which Claims 1-20 are presented for examination.

Drawings
The applicant’s drawings submitted on 09/27/2019 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joneja (U.S. Patent Application Publication 20140222866 A1) in view of BROWN (U.S. 20200067709 A1) 
As to claim 1, Joneja teaches a system for providing customized code execution environment for an object storage service, the system comprising: one or more data stores including (Joneja Pa. [0003]) [a method for storing multiple files in a hosted storage system]: a data object (Joneja Pa. [0017]) [process for storing a single data object in a hosted storage service]; and information designating a modification to input/output (IO) operations to include execution of owner-defined code in response to requests to perform the IO operations (Joneja Pa. [0045]) [The bucket owner can be configured to always have FULL_CONTROL for the bucket. In general, the bucket and/or object owner can create or modify scopes and roles in the corresponding ACLs, but in some implementations the pair {bucket owner, FULL_CONTROL} may be prevented from being removed from the bucket ACL 118 (or the object ACL)]; one or more processors configured with computer-executable instructions to: obtain from a client device a data request to retrieve the data object, wherein the data request indicates the data object and a requesting user associated with the data request (Joneja Pa. [0005]) [a retrieval request sent by the client system over the network to the hosted storage system, the retrieval request designating multiple objects and conforming to a API implemented by the hosted storage system for accessing storage services provided by the hosted storage system over the network, wherein the API is designed to only support a single object in a response to the retrieval request; in response to receiving the retrieval request]
It is noted that Joneja does not appear explicitly disclose determine one or more code execution environment rules specified by an owner associated with the data object different from the requesting user; implement, on an on-demand code execution system, an execution of the owner-defined code based at least on the one or more code execution environment rules; obtain, from the execution of the owner-defined code, user- specific output data representing a version of the data object accessible by the requesting user; and return to the client device the user-specific output data from the execution of the owner-defined code as the data object.
However, BROWN discloses one or more code execution environment rules specified by an owner associated with the data object different from the requesting user; implement, on an on-demand code execution system, an execution of the owner-defined code based at least on the one or more code execution environment rules (BROWN Pa. [0183] [determination may indicate if the user identity is an expected and/or authenticated user. For example, the confirmed biometric data may be associated with an owner and/or authorized user of the recipient client device, such that only such person(s) can submit one or more custody transfer request data object(s) for processing via that client device. In this regard, the determination may improve system security by preventing processing of false requests transmitted by users not authenticated to utilize a particular client device]); obtain, from the execution of the owner-defined code, user- specific output data representing a version of the data object accessible by the requesting user (BROWN, Fig. 7 step 708, Pa. [0188]) [receive result data based on the query. The results data may include a most recent transfer record associated with a transfer item data object. In this regard, the recipient data object for the most recent transfer report may be identified as the recorded possessor data object]; and return to the client device the user-specific output data from the execution of the owner-defined code as the data object (BROWN, Fig. 8 step 806, Pa. [0197]) [when authentication successful provide the data object to the client] See also, (Joneja Pa. [0062])
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from BROWN into the disclosure of Joneja constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 2, the combination of Joneja and BROWN teaches wherein implementing the execution of the owner- defined code based at least on the one or more code execution environment rules comprises placing one or more restrictions defined by the one or more code execution environment rules on the execution of the owner-defined code (BROWN, Fig. 8 step 806, Pa. [0196]) [when authentication fails, transmit a transfer denial error to the recipient client device. The transfer denial error may be embodied by, or include, an indication that one or more authentication processes associated with the transferor user authentication information failed]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from BROWN into the disclosure of Joneja constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 3, the combination of Joneja and BROWN teaches wherein the one or more restrictions comprise one or both of a time limit on a duration of the execution of the owner-defined code and a resource limit on an amount of computing resources used by the execution of the owner-defined code (Joneja Pa. [0040]) [The metadata 116 can also contain bucket and object creation times, object sizes, hashes, and access control lists 118 (ACL 118) for both buckets and objects]

As to claim 4, the combination of Joneja and BROWN teaches wherein implementing the execution of the owner- defined code based at least on the one or more code execution environment rules comprises allowing the execution of the owner-defined code to establish a network connection with an external service (Joneja Pa. [0050]) [The interface backend 108 can query the request's target bucket's ACL 118 to determine if the authenticated principal is permitted to create an object in the bucket (206). For example, the principal or a group the principal is a member of can have the WRITE or FULL_CONTROL role assigned in the bucket's ACL 118, which would allow the principal to create an object in the bucket. If the principal is not authorized to create an object, the request is denied]

As to claim 5, the combination of Joneja and BROWN teaches wherein the external service is one of (i) a logging service that stores logging information associated with the execution of the owner-defined code, and (ii) a database service that stores permission information associated with the requesting user (Joneja Fig. 1 steps 110 and 116)

As to claims 7-8, claims 7-8 recite the claimed that contain respectively similar limitations as claims 1-2, therefore; they are rejected under the same rationale. 

As to claims 9 & 10, claims 9 & 10 recite the claimed that contain similar limitations as claim 3, therefore; they are rejected under the same rationale.

As to claims 11-12, claims 11-12 recite the claimed that contain respectively similar limitations as claims 4-6, therefore; they are rejected under the same rationale. 

As to claim 14, the combination of Joneja and BROWN teaches wherein executing the user code based at least on the one or more code execution environment rules comprises executing the user code according to both of a first template of rules 

As to claims 15-16, claims 15-16 recite the claimed that contain respectively similar limitations as claims 1-2, therefore; they are rejected under the same rationale. 

As to claims 17 & 18, claims 17 & 18 recite the claimed that contain similar limitations as claim 3, therefore; they are rejected under the same rationale.

As to claims 19-20, claims 19-20 recite the claimed that contain respectively similar limitations as claims 4-5, therefore; they are rejected under the same rationale. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joneja (U.S. Patent Application Publication 20140222866 A1) in view of BROWN (U.S. 20200067709 A1) in further view of Koster US 20150244710 A1.
As to claim 6, the combination of Joneja and BROWN does not appear explicitly disclose wherein implementing the execution of the owner- defined code based at least on the one or more code execution environment rules comprises acquiring a virtual machine instance based at least on the one or more code execution environment rules, and executing the owner-defined code on the acquired virtual machine instance.  
Koster discloses wherein implementing the execution of the owner- defined code based at least on the one or more code execution environment rules comprises acquiring a virtual machine instance based at least on the one or more code execution environment rules, and executing the owner-defined code on the acquired virtual machine instance (Koster Pa. [0135]) [to protect data in cloud computing involving encryption of data objects with a step where a virtual machine instance sends a key request to a key server and if the virtual machine instance is authorized then the key server responds with the decryption key for the encrypted data object. This method may be extended to first personalize and authorize the virtual machine instance with a step where the virtual machine instance sends a personalization request to the key server and the key server responds with personalized identity and authorization key]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Koster into the disclosure of Joneja and BROWN constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 6, therefore; they are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491